—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated June 27, 1994 (People v Bailey, 205 AD2d 789), affirming a judgment of the County Court, Rockland County, rendered March 30, 1993, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Thompson, Pizzuto and Florio, JJ., concur.